Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claim 1 has been amended. Claims 29-46 have been canceled. Claims 1-28 and 47-52 are pending.

Response to Arguments
Applicant’s arguments, see pg. 14, filed 12/10/2021, with respect to the 35 U.S.C. 112(b) rejection have been fully considered and are persuasive. The 35 U.S.C. 112(b) rejection has been withdrawn. 
Applicant's arguments filed 12/10/2021 have been fully considered but they are not persuasive. 
Applicant argues that the references fail to disclose or suggest determining whether to release a portable electrical power storage device based on whether a motor current of a motor of the electrical vehicle has been limited when the motor of the electric vehicle is powered by the portable electrical power storage device. Examiner notes that the entirety of the limitation recites: "making a determination, by one or more computer processors of the portable electrical power storage device collection, charging and distribution machine, whether to release a portable electrical power storage device from the portable electrical power storage device collection, charging and distribution machine for use in the electric vehicle, wherein the determination is made based on whether a motor the electric vehicle has been limited when the motor of the electric vehicle is powered by the portable electrical power storage device". The limitation does not move to distinguish the claimed invention from the cited art. The phrase is conditional/contingent limitation with the noted "releasing of the portable electrical power storage device from the portable electrical power storage device collection, charging and distribution machine" and the motor of the electric vehicle being limited when the motor vehicle is powered by the portable electrical power storage device” steps not necessarily performed. The broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met. Language that suggests or makes optional but does not require steps to be performed or does not limit a claim to a particular structure does not limit the scope of a claim or claim limitation. [See Ex parte Schulhauser, Appeal 2013-007847 (PTAB April 28, 2016) for an analysis of contingent claim limitations in the context of both method claims and system claims.; MPEP §2111.04 II]. Regarding the limitations that are nor conditional, the prior art references read on the limitations. Examiner maintains the 103 rejection, and suggests amending the limitations of claim 1 to remove the conditional limitations of the method claim to move the claims towards allowance.
Applicant’s arguments, see pg. 16, filed 12/10/2021, with respect to the 35 U.S.C. 103 rejection of claim 51 have been fully considered and are persuasive. However, claim 51 is still rejected under  35 U.S.C. 103. Claim 51 is further limiting the determination step in claim 1, which is the conditional/contingent limitation indicated above. Thus, the limitation is given little patentable weight due to the limitation further limiting the conditional determination.
Applicant’s arguments, see pg. 18, filed 12/10/2021, with respect to the 35 U.S.C. 103 rejection of claims 23-28, 49, 50, and 52 have been fully considered and are persuasive.  The 35 U.S.C. 103 rejection of claims 23-28, 49, 50, and 52 has been withdrawn. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the 

Claims 1, 15, 16, 47, 48, and 51 are rejected under 35 U.S.C. 103 as being unpatentable over Kukubo (6,157,315) in view of Nguyen (2016/0039299) further in view of Tremblay (2015/0149221) further in view of Maney (2011/0307375) further in view of Ehrman (2001/0037298).

Claim 1: Kukubo discloses: A method in a system for electric vehicle sharing, the method comprising: 
receiving, by one or more computer processors of a portable electrical power storage device collection, charging and distribution machine, a signal for temporary use of an electric vehicle located in proximity of the portable electrical power storage device collection, charging and distribution machine; (Kukubo Col. 8, Ln. 32-37 disclosing the user bringing a certificate such as a non-contact type IC card into proximity of the user discrimination device disposed at the parking area; Col. 8, Ln. 45-50 disclosing when the user is confirmed user data and type of rental vehicles, etc. is read and transmitted from the user management device; Col. 10, Ln. 13-18 disclosing the rental control device confirms the type of vehicle rented (see also Fig. 20 showing the flow chart starting with rental vehicle confirmation)
Kukubo in view of Nguyen discloses:
in response to the signal for temporary use of the electric vehicle, making a determination, by one or more computer processors of the portable electrical power storage device collection, charging and distribution machine, whether to release a portable electrical power storage device from the portable electrical power storage device collection, charging and distribution machine for use in the electric vehicle located in proximity to the portable electrical power storage device collection, charging and distribution machine for temporary use of the electric vehicle, wherein the determination is made based on whether a motor current of a motor of the electric vehicle has been limited when the motor of the electric vehicle is powered by the portable electrical power storage device; 
Kukubo discloses the limitation in response to the signal for temporary use of the electric vehicle, making a determination, by one or more computer processors of the portable electrical power storage device collection, charging and distribution machine, whether to release a portable electrical power storage device from the portable electrical power storage device collection, charging and distribution machine for use in the electric vehicle located in proximity to the portable electrical power storage device collection, charging and distribution machine for temporary use of the electric vehicle (Col. 10, Ln. 13-18 disclosing the rental control device confirms the type of vehicle rented (see also Fig. 20 showing the flow chart starting with rental vehicle confirmation)…and confirms whether the electric vehicle requires a detachable battery and if necessary battery selectability data is read; Col. 10, Ln. 30-32 disclosing displaying rentable batteries based on the selectability data Col. 10, Ln. 14-18 disclosing confirming whether the electric vehicle requires a detachable battery; Col. 10, Ln. 31-33 disclosing the touch panel displaying rentable batteries; Col. 10, Ln. 13-25 disclosing the rental return device vehicle type of the rented two wheeled vehicle where it is then confirmed whether or not the selected vehicle requires detachable battery or not (performance and type and how the vehicle is powered), if it does require a detachable battery, the process proceed to battery selectability data; Col. 10, Ln. 45-53 disclosing after the user selects the battery from the selectability data then the battery is unlocked). Kukubo does not explicitly disclose wherein the determination is made based on whether a motor current of a motor of the electric vehicle has been limited when the motor of the electric vehicle is powered by the portable electrical power storage device. Nguyen discloses this limitation: (Nguyen ¶0043-¶0044 disclosing the mode of usage of the batteries differs and the vehicle and battery modules are separately acquired; ¶0045 disclosing the driver leasing the battery modules; ¶0033-¶0035 disclosing the EV types having different modules that correspond to the vehicle type and in the instance of large-capacity vehicles more than one motor exists to propel the vehicle and may need several batteries; ¶0027-¶0029 disclosing the different power modes for the EVs and the power mode selector allowing the driver to change configuration of the battery modules to best fir the then-current situation; the device being in parallel mode translates into vehicle top speed and will provide less power, etc.).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kukubo to include that determination is made based on whether a motor current of a motor of the electric vehicle has been limited when the motor of the electric vehicle is powered by the portable electrical power storage device as taught by Nguyen. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Kukubo in order to permit the user to select different circuitry for the power being supplied by the battery module thus allowing the driver to control propulsion power (see ¶0011of Nguyen).

Kukubo in view of Nguyen further in view of Tremblay discloses:
sending, by one or more computer processors of the portable electrical power storage device collection, charging and distribution machine, a signal, in response to the determination, to release a portable electrical power storage device from the portable electrical power storage device collection, charging and distribution machine for use in the electric vehicle located in proximity to the portable electrical power storage device collection, charging and distribution machine; -2- 154992733.1Application No.: 15/228,907Docket No.: 1152828046US1 Response to Office Action dated September 10, 2021 
Kukubo discloses sending by the portable electrical power storage device collection, charging and distribution machine, a signal, in response to the determination, to release a portable electrical power storage device from the portable electrical power storage device collection, charging and distribution machine for use in the electric vehicle located in proximity to the portable electrical power storage device collection, charging and distribution machine (Kukubo Col. 10, Ln. 45-53 disclosing after the user selects the desired battery, selects a key; if usable the lock mechanism of the receptacle of the battery is unlocked; Col. 8, Ln. 32-37 disclosing the user bringing a certificate such as a non-contact type IC card into proximity of the user discrimination device disposed at the parking area). Kukubo does not explicitly disclose the one or more computer processors of the portable electrical power storage device collection, charging and distribution machine sending the signal. Tremblay discloses in ¶0120 the computing system including one or more processors for reading computer-readable instructions from memory and executing them in the system of charging electric vehicles; ¶0316 disclosing receiving/sending signals which the computer apparatus is connected. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify by one or more computer processors of the portable electrical power storage device collection, charging and distribution machine, a signal as taught by Tremblay. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Kukubo in order to expand the available options for charging an electric vehicle by manufacturers of electric vehicles as well as individuals (see ¶0007 of Tremblay).

sending, by one or more computer processors of the portable electrical power storage device collection, charging and distribution machine, a signal to the electric vehicle via a wireless communication, in response to the determination, to unlock a portable electrical power storage device compartment in the electric vehicle located in proximity to the portable electrical power storage device collection, charging and distribution machine; 
Kukubo discloses determining to release a portable electrical power storage device for use in the electric vehicle located in proximity to the machine, but does not explicitly  disclose sending signal to unlock a portable electrical power storage device compartment in the electric vehicle. Tremblay discloses in ¶0017 a processor configured to apply at least one charging rule and an output command to charge at least one electric vehicle and in ¶0027 computer-readable instructions including causing issuance of a wireless signal from outside the electric vehicle to enable access to a charging system of the electric vehicle such as unlocking a charge port of the electric vehicle, activating a charging circuit of the vehicle. Tremblay discloses in ¶0268 that the release command may be supplied over a short-range wireless communication link from the control device; the control device may be at a remote site such as part of the CSOC; in ¶0122 

Kukubo in view of Nguyen further in view of Tremblay further in view of Maney discloses:
receiving, by one or more computer processors of the portable electrical power storage device collection, charging and distribution machine, vehicle information via the wireless communication from the electric vehicle; 
Kukubo discloses the process of receiving information (e.g. rental return) from the electrical vehicle, but does not explicitly disclose receiving, by one or more computer processors of the portable electrical power storage device collection, vehicle information via the wireless communication from the electric vehicle. Maney discloses in ¶0021 the computer and peripherals being combined together to form a self-service kiosk and in ¶0028 vehicle inventory data (vehicle information) may be stored in the computer; one or more portable devices presented by a customer and wirelessly communicating the computer. It would have been obvious to one of 

Kukubo in view of Nguyen further in view of Tremblay further in view of Maney further in view of Ehrman discloses:
and in response to the vehicle information, sending by one or more computer processors of the portable electrical power storage device collection, charging and distribution machine, a control signal to the electric vehicle to instruct the electric vehicle to perform a vehicle function.
Kukubo in view of Nguyen further in view of Tremblay further in view of Maney discloses sending by one or more computer processors of the portable electrical power storage device collection, charging and distribution machine, a control signal to the electric vehicle to instruct the electric vehicle to perform a vehicle function (Maney discloses in ¶0021 the computer and peripherals being combined together to form a self-service kiosk and in ¶0028 vehicle inventory data (vehicle information) may be stored in the computer; one or more portable devices presented by a customer and wirelessly communicating the computer. Maney ¶0029 discloses vehicle system software which prepares for the customer and activates wireless communication circuitry. Further in ¶0039 Maney discloses the vehicle includes wireless communication circuitry which also sends acknowledge messages, vehicle status messages, and other messages (vehicle usage/current settings) to the vehicle system control software. Lastly, Maney discloses the vehicle control system for controlling vehicle components including control circuitry which includes lights and horns (vehicle functions)). The combination does not explicitly disclose that the sending of the control signal is in response to the vehicle information. Ehrman discloses this limitations: (Ehrman ¶0014 providing a rental lot fixed location node sensors whereby location of a vehicle in the lot is constantly updated at a central database and ¶0030 discloses the central database being constantly advised of a real time location and readiness of the vehicle re-rental (i.e. automated inventory control); the VIN of a vehicle correlated to the vehicle type. The inventory control is similar to the vehicle inventory data in Maney. Further, Ehrman ¶0039 discloses real time location of the vehicles tracked and monitored by a device; ¶0041 discloses when the vehicle is returned to the lot (inventory data), the device transmits the location information to the central database for processing for re-rental). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Kukubo in view of Nguyen, further in view of Tremblay further in view of Maney to include that the control signal is in response to the vehicle information (that is received) as taught by Ehrman since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately; one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Examiner note, conditional limitations:
"making a determination, by one or more computer processors of the portable electrical power storage device collection, charging and distribution machine, whether to release a portable electrical power storage device from the portable electrical power storage device collection, charging and distribution machine for use in the electric vehicle", and the subsequent limitations of “sending, by one or more computer processors of the portable electrical power storage device collection, charging and distribution machine, a signal, in response to the determination..”, and “sending, by one or more computer processors of the portable electrical power storage device collection, charging and distribution machine, a signal to the electric vehicle via a wireless communication, in response to the determination, to unlock a portable electrical power storage device compartment”, do not move to distinguish the claimed invention from the cited art. These phrases are conditional/contingent limitations with the noted "releasing of the portable electrical power storage device from the portable electrical power storage device collection, charging and distribution machine" and "releasing of the portable electrical power storage device from the portable electrical power storage device collection, charging and distribution machine" and the motor of the electric vehicle being limited when the motor vehicle is powered by the portable electrical power storage device” steps not necessarily performed. The broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met. Language that suggests or makes optional but does not require steps to be performed or does not limit a claim to a particular structure does not limit the scope of a claim or claim limitation. [See Ex parte Schulhauser, 


Claim 15: The method of claim 1, further comprising: 
receiving, by one or more computer processors of a portable electrical power storage device collection, charging and distribution machine at which the portable electrical power storage device is being returned to, an indication that there is a request to terminate temporary use of the electric vehicle; (Kukubo Col. 13, Ln. 5-6 disclosing “return mode” processing being effected by the management device based on the data of the rental conditions (vehicle already being rented out; see Col. 13, Ln. 7-17 also disclosing the return mode/process; Col. 13, Ln. 34-42 disclosing when the EV is returned to the parking apparatus a return detection signal is transmitted to the rental return control device)
and in response to verification that the portable electrical power storage device has been returned to the portable electrical power storage device collection, charging and distribution machine at which the portable electrical power storage device is being returned to, recording, by one or more computer processors of the portable electrical power storage device collection, charging and distribution machine, data indicative that the temporary use of the electric vehicle has been terminated. (Kukubo Col. 14, Ln. 41-47 disclosing the rental return control device performing a clearing process and writing in the rental termination time and transmitting such information to the user management device)

Claim 16: The method of claim 15, further comprising 
verifying that the electric vehicle is in proximity to the portable electrical power storage device collection, charging and distribution machine at which the portable electrical power    storage device has been returned to before the recording the data indicative that the temporary use of the electric vehicle has been terminated. (Kukubo Col. 12, Ln. 55-64 disclosing processing the return of the electric vehicle; the user brings the user certificate into proximity with the user discrimination device)

Claim 47: The method of claim 1 
wherein the vehicle function includes turning off or turning on a light of the electric vehicle. 
While Kukubo in view of Jameel further in view of Tremblay discloses communication between the electric vehicle and a device linked for wireless communication with an application for a device, the combination does not explicitly disclose that the vehicle function includes turning off or turning on a light of the electric vehicle. Maney discloses in ¶0040 that the vehicle incudes vehicle control systems for controlling vehicle components or any associated control circuitry that a vehicle owner wishes to control for the benefit of customers including lights and horn (see claim 1 as well for “vehicle function”). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Kukubo in view of Nguyen, further in view of Tremblay to include that the vehicle function includes turning off or turning on a light of the electric vehicle as taught by Maney since the claimed invention is merely a combination of old elements, and in the combination each element merely would have 

Claim 48: The method of claim 1 
Regarding the following limitation:
wherein the vehicle function includes activating a horn of the electric vehicle.
While Kukubo in view of Jameel further in view of Tremblay discloses communication between the electric vehicle and a device linked for wireless communication with an application for a device, the combination does not explicitly disclose that the vehicle function includes activating a horn of the electric vehicle. Maney discloses in ¶0040 that the vehicle incudes vehicle control systems for controlling vehicle components or any associated control circuitry that a vehicle owner wishes to control for the benefit of customers including lights and horn (see claim 1 as well for “vehicle function”). It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to include that the vehicle function includes activating a horn of the electric vehicle as taught by Maney in the system of Kukubo in view of Nguyen further in view of Tremblay, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claim 51: The method of claim 1, wherein the determination is made based on a classification of a user to temporary use the electric vehicle, and wherein the classification 
Note: Examiner notes that although a prior art reference is not applied for claim 51, claim 51 is still rejected as being unpatentable over Kukubo (6,157,315) in view of Nguyen (2016/0039299) further in view of Tremblay (2015/0149221) further in view of Maney (2011/0307375) further in view of Ehrman (2001/0037298). Claim 51 is further limiting the determination step in claim 1, which is the conditional/contingent limitation indicated above. Thus, the limitation is given little patentable weight due to the limitation further limiting the conditional determination limitation recited in claim 1. Claim 51 is rejected under 35 U.S.C. 103 due to its dependency on rejected claim 1.

Claims 2-14, 18, 19, 21 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Kukubo (6,157,315) in view of Nguyen (2016/0039299) further in view of Tremblay (2015/0149221) further in view of Maney (2011/0307375) further in view of Ehrman (2001/0037298) further in view of Penilla (2015/0127479).

Claim 2: The method of claim 1, further comprising: 
While Kukubo discloses receiving a signal for temporary use of an electric vehicle, Kukubo does not explicitly disclose receiving an indication whether there is a request for continued temporary use of the electric vehicle; and in response to the received indication whether there is a request for continued temporary use of the electric vehicle, making a determination whether to release a charged portable electrical power storage device located inside the portable electrical power storage device collection, charging and distribution machine at which the portable electrical 
receiving, by one or more computer processors of a portable electrical power storage device collection, charging and distribution machine at which the portable electrical power storage device is being returned to, an indication whether there is a request for continued temporary use of the electric vehicle; (Penilla ¶0170 a request to purchase the volt bars and ¶0158 disclosing a user requesting volt bars where the number of return volt bars equal the requested volt bars)
NOTE:  by virtue of requesting temporary use of volt bars when the current volt bars are depleted, it is necessary that the user is requesting temporary use of the electric vehicle. This interpretation applies to all claims.
and in response to the received indication whether there is a request for continued temporary use of the electric vehicle, making a determination, by one or more computer processors of a portable electrical power storage device collection, charging and distribution machine at which the portable electrical power storage device is being returned to, whether to release a charged -3- 151049574.1Application No.: 15/228,907Docket No.: 1152828046US1 Response to Office Action dated January 13, 2021 portable electrical power storage device located inside the portable electrical power storage device collection, charging and distribution machine at which the portable electrical power storage device is being returned to in exchange for the return of the portable electrical power storage device. (Penilla ¶0172 disclosing a successful payment determination, and as a result of payment success, the volt box, volt box kiosk, or application on a network connected device will make the number of fully charged volt bars available for removal of the volt box; the user can then remove the volt bars from the volt box; ¶0160 disclosing the process for 
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to include receiving an indication whether there is a request for continued temporary use of the electric vehicle; and in response to the received indication whether there is a request for continued temporary use of the electric vehicle, making a determination whether to release a charged portable electrical power storage device located inside the portable electrical power storage device collection, charging and distribution machine at which the portable electrical power storage device is being returned to in exchange for the return of the portable electrical power storage device as taught by Penilla in the system of Kukubo in view of Nguyen further in view of Tremblay further in view of Maney further in view of Ehrman, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claim 3: The method of claim 2 
While Kukubo discloses receiving a signal for temporary use of an electric vehicle, Kukubo does not explicitly disclose that the making a determination whether to release a portable electrical power storage device includes making a determination whether there is authorized continued temporary use of the electric vehicle. Penilla does:
wherein the making a determination whether to release a portable electrical power storage device includes making a determination whether there is authorized continued temporary use of the electric vehicle. (Penilla ¶0176 disclosing the user arriving at the target volt box holding the reservation data for the user’s transaction; the volt box compares the code to code data on the server through the network to determine the validity and dispense as needed)
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to include that the making a determination whether to release a portable electrical power storage device includes making a determination whether there is authorized continued temporary use of the electric vehicle as taught by Penilla in the system of Kukubo in view of Nguyen further in view of Tremblay further in view of Maney further in view of Ehrman, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claim 4: The method of claim 3 
While Kukubo discloses determining a temporary use of an electric vehicle, Kukubo does not explicitly disclose that the determination whether there is authorized continued temporary use of the electric vehicle is based on a payment for continued temporary use of the electric vehicle. Penilla does:
wherein the determination whether there is authorized continued temporary use of the electric vehicle is based on a payment for continued temporary use of the electric vehicle. (Penilla ¶0172 disclosing a successful payment determination, and as a result of 
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to include that the determination whether there is authorized continued temporary use of the electric vehicle is based on a payment for continued temporary use of the electric vehicle as taught by Penilla in the system of Kukubo in view of Nguyen further in view of Tremblay further in view of Maney further in view of Ehrman, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claim 5: The method of claim 3 
While Kukubo discloses determining a temporary use of an electric vehicle, Kukubo does not explicitly disclose that the determination whether there is authorized continued temporary use of the electric vehicle is based on a current account status that allows for continued temporary use of the electric vehicle. Penilla does:
wherein the determination whether there is authorized continued temporary use of the electric vehicle is based on a current account status that allows for continued temporary use of the electric vehicle. (Penilla ¶disclosing the volt box may update the 
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to include that the determination whether there is authorized continued temporary use of the electric vehicle is based on a current account status that allows for continued temporary use of the electric vehicle as taught by Penilla in the system of Kukubo in view of Nguyen further in view of Tremblay further in view of Maney further in view of Ehrman, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claim  6: The method of claim 2, further comprising:
While Kukubo discloses a rental return (Col. 13, Ln. 9-17), Kukubo does not explicitly disclose prompting to receive an indication whether continued temporary use of the electric vehicle is desired; and receiving, the indication whether there is a request for continued temporary use of the electric vehicle in response to the prompting to receive an indication whether continued temporary use of the electric vehicle is desired. Penilla does:
 prompting, by one or more computer processors of the portable electrical power storage device collection, charging and distribution machine at which the portable electrical power storage device is being returned to, to receive an indication whether continued temporary use of the electric vehicle is desired; (Penilla ¶0158 disclosing a 
and receiving, by one or more computer processors of the portable electrical power storage device collection, charging and distribution machine at which the portable electrical power storage device is being returned to, the indication whether there is a request for continued temporary use of the -4- 151049574.1Application No.: 15/228,907Docket No.: 1152828046US1 Response to Office Action dated January 13, 2021 electric vehicle in response to the prompting to receive an indication whether continued temporary use of the electric vehicle is desired. (Penilla ¶0160 disclosing if the user accepts the pricing presented, the volt box will ask for payment, prompting the user to enter payment information in one of the available forms listed; upon successful payment, the kiosk will make available the volt bars for removal)
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to include prompting to receive an indication whether continued temporary use of the electric vehicle is desired; and receiving, the indication whether there is a request for continued temporary use of the electric vehicle in response to the prompting to receive an indication whether continued temporary use of the electric vehicle is desired as taught by Penilla in the system of Kukubo in view of Nguyen further in view of Tremblay further in view Maney further in view of Ehrman, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claim 7: The method of claim 6 wherein the prompting includes: 
While Kukubo discloses a rental return (Col. 13, Ln. 9-17), Kukubo does not explicitly disclose in response to an indication that there is a return occurring of the portable electrical power storage device, causing a prompt to appear on a user mobile device prompting to receive an indication whether continued temporary use of the electric vehicle is desired. Penilla does:
in response to an indication that there is a return occurring of the portable electrical power storage device to a portable electrical power storage device collection, charging and distribution machine in the electric vehicle sharing system, causing, by one or more computer processors of the portable electrical power storage device collection, charging and distribution machine at which the portable electrical power storage device is being returned to, a prompt to appear on a user mobile device prompting to receive an indication whether continued temporary use of the electric vehicle is desired. (Penilla ¶0147 disclosing reservation request data from another volt box being received from a mobile application; see also Fig. 19 disclosing a reservation request from a mobile application (330))
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to include in response to an indication that there is a return occurring of the portable electrical power storage device, causing a prompt to appear on a user mobile device prompting to receive an indication whether continued temporary use of the electric vehicle is desired as taught by Penilla in the system of Kukubo in view of Nguyen further in view of Tremblay further in view of Maney further in view of Ehrman, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same 

Claim 8: The method of claim 6 
While Kukubo discloses an indication/request for temporary use of an electric vehicle via a mobile device, Kukubo does not explicitly disclose that the indication whether there is a request for continued temporary use of the electric vehicle is received from a user mobile device. Penilla does:
wherein the indication whether there is a request for continued temporary use of the electric vehicle is received from a user mobile device. (Penilla ¶0147 disclosing reservation request data from another volt box being received from a mobile application; see also Fig. 19 disclosing a reservation request from a mobile application (330))
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to include that the indication whether there is a request for continued temporary use of the electric vehicle is received from a user mobile device as taught by Penilla in the system of Kukubo in view of Nguyen further in view of Tremblay further in view of Maney further in view of Ehrman, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claim 9: The method of claim 6 

wherein the indication whether there is a request for continued temporary use of the electric vehicle originated from a user mobile device and is received via a remote electric vehicle sharing management system server. (Penilla ¶0147 disclosing reservation request data from another volt box being received from a mobile application; see also Fig. 19 disclosing a reservation request from a mobile application (330)); the hub processing center will receive the information and be in communication with the memory of the volt box to reserve resources; See also Fig. 19)
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to include that the indication whether there is a request for continued temporary use of the electric vehicle originated from a user mobile device and is received via a remote electric vehicle sharing management system server as taught by Penilla in the system of Kukubo in view of Nguyen further in view of Tremblay further in view of Maney further in view of Ehrman, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claim 10: The method of claim 2, further comprising: 

in response to the received indication whether there is a request for continued temporary use of the electric vehicle, sending a request for authorization of continued temporary use of the electric vehicle to a remote electric vehicle sharing management system server, (Penilla ¶0136 disclosing the reservation servers allowing users to reserve volt bars at particular volt box kiosk locations ahead of time)
and wherein the making the determination whether to release a charged portable electrical -5- 151049574.1Application No.: 15/228,907Docket No.: 1152828046US1 Response to Office Action dated January 13, 2021 power storage device is based on an authorization of continued temporary use of the electric vehicle received from the remote electric vehicle sharing management system server in response to the sending of the request for authorization of continued temporary use of the electric vehicle. (Penilla ¶0172 disclosing a successful payment determination, and as a result of payment success, the volt box, volt box kiosk, or application on a network connected device will make the number of fully charged volt bars available for removal of the volt box; the user can then remove the volt bars from the 
Note: Penilla ¶0135 discloses a central hub that collects information and the hub processing center includes operation units such as the payment servers and reservation servers; the central hub the remote vehicle management server.
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to include in response to the received indication whether there is a request for continued temporary use of the electric vehicle, sending a request for authorization of continued temporary use of the electric vehicle to a remote electric vehicle sharing management system server, and wherein the making the determination whether to release a charged portable electrical power storage device is based on an authorization of continued temporary use of the electric vehicle received from the remote electric vehicle sharing management system server in response to the sending of the request for authorization of continued temporary use of the electric vehicle as taught by Penilla in the system of Kukubo in view of Nguyen further in view of Tremblay further in view of Maney further in view of Ehrman, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claim 11: The method of claim 1 
While Kukubo discloses making a determination whether to release a portable electrical power storage device from the portable electrical power storage device collection, charging and distribution machine for use in the electric vehicle, Kukubo does not explicitly disclose that 
wherein the making the determination whether to release the portable electrical power storage device from the portable electrical power storage device collection, charging and distribution machine includes making a determination to release the portable electrical power storage device from the portable electrical power storage device collection, charging and distribution machine in response to an authorization signal received from a remote electric vehicle sharing management system server of the electric vehicle sharing management system to release the portable electrical power storage device from the portable electrical power storage device collection, charging and distribution machine. (Penilla ¶0161 disclosing upon successful payment, the volt box kiosk will make fully charged volt bars available for removal of the volt box; ¶0166 disclosing the volt box producing a code for the user to take to the target volt box to redeem the purchased volt bars, the volt box will compare the code to code data on the server and dispense the volt bars as needed)
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to include that making the determination whether to release the portable electrical power storage device from the portable electrical power storage device collection, charging and distribution machine includes making a determination to release the portable electrical power storage device in response to an authorization signal received from a remote electric vehicle 

Claim 12: The method of claim 1 wherein the making the determination whether to release the portable electrical power storage device from the portable electrical power storage device collection, charging and distribution machine includes: 
receiving, by one or more computer processors of a portable electrical power storage device collection, charging and distribution machine of the electric vehicle sharing system, a request for temporary use of the electric vehicle located in proximity to the portable electrical power storage device collection, charging and distribution machine; (Kukubo Col. 8, Ln. 32-37 disclosing the user bringing a certificate such as a non-contact type IC card into proximity of the user discrimination device disposed at the parking area; Col. 8, Ln. 45-50 disclosing when the user is confirmed user data and type of rental vehicles, etc. is read and transmitted from the user management device; Col. 10, Ln. 13-18 disclosing the rental control device confirms the type of vehicle rented (see also Fig. 20 showing the flow chart starting with rental vehicle confirmation)

While Kukubo discloses receiving a request for temporary use of the electric vehicle located in proximity to the portable electrical power storage device collection, charging and distribution machine, Kukubo does not explicitly disclose in response to the request, authenticating the 
in response to the request, authenticating, by one or more computer processors of the portable electrical power storage device collection, charging and distribution machine, the request for temporary use of the electric vehicle; (Penilla ¶0176 disclosing the user arriving at the target volt box holding the reservation data for the user’s transaction; the volt box compares the code to code data on the server through the network to determine the validity and dispense as needed)
and -6- 151049574.1Application No.: 15/228,907Docket No.: 1152828046US1 Response to Office Action dated January 13, 2021 determining whether to release the portable electrical power storage device from the portable electrical power storage device collection, charging and distribution machine based on the authentication. (Penilla ¶0172 disclosing a successful payment determination, and as a result of payment success, the volt box, volt box kiosk, or application on a network connected device will make the number of fully charged volt bars available for removal of the volt box; the user can then remove the volt bars from the volt box; ¶0176 disclosing the user arriving at the target volt box holding the reservation data for the user’s transaction; the volt box compares the code to code data on the server through the network to determine the validity and dispense as needed)
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to include that in response to the request, authenticating the request for temporary use of the electric vehicle; and determining whether to release the portable electrical power storage device from the portable electrical power storage device collection, charging and distribution machine based on the authentication as taught by Penilla in the system of Kukubo in view of 

Claim 13: The method of claim 12 
While Kukubo discloses an indication/request for temporary use of an electric vehicle, Kukubo does not explicitly disclose that the request for temporary use of the electric vehicle is received from a user mobile device. Penilla does:
wherein the request for temporary use of the electric vehicle is received from a user mobile device. (Penilla ¶0147 disclosing reservation request data from another volt box being received from a mobile application; see also Fig. 19 disclosing a reservation request from a mobile application (330))
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to include that the request for temporary use of the electric vehicle is received from a user mobile device as taught by Penilla in the system of Kukubo in view of Nguyen further in view of Tremblay further in view of Maney further in view of Ehrman, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claim 14: The method of claim 12 

wherein the request for temporary use of the electric vehicle originated from a user mobile device and is received via a remote electric vehicle sharing management system server. (Penilla ¶0147 disclosing reservation request data from another volt box being received from a mobile application; see also Fig. 19 disclosing a reservation request from a mobile application (330)); the hub processing center will receive the information and be in communication with the memory of the volt box to reserve resources; See also Fig. 19)
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to include that the request for temporary use of the electric vehicle originated from a user mobile device and is received via a remote electric vehicle sharing management system server as taught by Penilla in the system of Kukubo in view of Nguyen further in view of Tremblay further in view of Maney further in view of Ehrman, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claim 18: The method of claim 15, further comprising, in response to the recording the data indicative that the temporary use of the electric vehicle has been terminated, 

sending, by the portable electrical power storage device collection, charging and distribution machine at which the portable electrical power storage device has been returned to, a signal causing a user account to be charged for the temporary use by the user of the electric vehicle. (Penilla ¶0158 disclosing a user requesting to exchange volt bars and logic for confirming the validity of the request; Fig. 21, 508 disclosing a prompt that the user must accept the quantity and 514 that the use must accept the quote; ¶0160 disclosing if the user accepts the pricing presented, the volt box will ask for payment; upon successful payment, the volt bars are made available for removal by the user)
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to include sending a signal causing a user account to be charged for the temporary use by the user of the electric vehicle as taught by Penilla in the system of Kukubo in view of Nguyen further in view of Tremblay further in view of Maney further in view of Ehrman, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claim 19: The method of claim 1 
While Kukubo discloses returning a battery to a receptacle, Kukubo does not explicitly disclose that the portable electrical power storage device collection, charging and distribution machine at which the portable electrical power storage device is being returned to is a different portable 
wherein the portable electrical power storage device collection, charging and distribution machine at which the portable electrical power storage device is being returned to is a different portable electrical power storage device collection, charging and distribution machine of the electric vehicle sharing system than the portable electrical power storage device collection, charging and distribution machine that released the portable electrical power storage device. (Penilla ¶0110 discloses allowing interchange of information and transfer of volt bars at the desired kiosk locations; flow patterns mean that volt bars when picked up at certain kiosk locations will then be dropped off at other kiosk locations)
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to include the portable electrical power storage device collection, charging and distribution machine at which the portable electrical power storage device is being returned to is a different portable electrical power storage device collection, charging and distribution machine of the electric vehicle sharing system than the portable electrical power storage device collection, charging and distribution machine that released the portable electrical power storage device as taught by Penilla in the system of Kukubo in view of Nguyen further in view of Tremblay further in view of Maney further in view of Ehrman, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claim 21: The method of claim 1 
Kukubo discloses the electric vehicle for temporary use being in proximity of the portable electrical power storage device collection, charging and distribution machine, Kukubo does not explicitly disclose that being in proximity to the portable electrical power storage device collection, charging and distribution machine is being within short range wireless signal range from the portable electrical power storage device collection, charging and distribution machine. Penilla does:
wherein being in proximity to the portable electrical power storage device collection, charging and distribution machine is being within short range wireless signal range from the portable electrical power storage device collection, charging and distribution machine. (Penilla ¶0102 disclosing the vehicle driving into a battery charging station (see also 14A showing the vehicle in close proximity of the charging station)). Furthermore, Examiner notes that the “for use in an electric vehicle located in proximity” amounts to intended use and is not entitled to patentable weight, and, accordingly, the particular proximity claimed is also not entitled to patentable weight.
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to include that being in proximity to the portable electrical power storage device collection, charging and distribution machine is being within short range wireless signal range from the portable electrical power storage device collection, charging and distribution machine as taught by Penilla in the system of Kukubo in view of Nguyen further in view of Tremblay further in view of Maney further in view of Ehrman, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed 

Claim 22: The method of claim 1 
Kukubo discloses the electric vehicle for temporary use being in proximity of the portable electrical power storage device collection, charging and distribution machine, Kukubo does not explicitly disclose that being in proximity to the portable electrical power storage device collection, charging and distribution machine is being within about 10 to 20 meters from the portable electrical power storage device collection, charging and distribution machine. Penilla does:
wherein being in proximity to the portable electrical power storage device collection, charging and distribution machine is being within about 10 to 20 meters from the portable electrical power storage device collection, charging and distribution machine. (Penilla ¶0102 disclosing the vehicle driving into a battery charging station (see also 14A showing the vehicle in close proximity of the charging station).  Furthermore, Examiner notes that the “for use in an electric vehicle located in proximity” amounts to intended use and is not entitled to patentable weight, and, accordingly, the particular proximity claimed is also not entitled to patentable weight.
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to include that being in proximity to the portable electrical power storage device collection, charging and distribution machine is being within about 10 to 20 meters from the portable electrical power storage device collection, charging and distribution machine as taught by Penilla in the system of Kukubo in view of Nguyen further in view of Tremblay further in .

Claims 17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kukubo (6,157,315) in view of Nguyen (2016/0039299) further in view of Tremblay (2015/0149221) further in view of Maney (2011/0307375) further in view of Ehrman (2001/0037298) further in view of Guo (WO 2012/119289).

Claim 17: The method of claim 16, further comprising, in response to the recording the data indicative that the temporary use of the electric vehicle has been terminated, 
Regarding the following limitation:
sending, by the portable electrical power storage device collection, charging and distribution machine at which the portable electrical power storage device has been returned to, a signal causing the electric vehicle to be disabled or locked.
Kukubo discloses recording the returns of the batteries, but does not disclose recording data indicative of terminating temporary use of the electric vehicle and as a result, sending a signal to cause the electric vehicle to be disabled of locked. Guo discloses in page 5, paragraph 4 that when deciding on whether to continue using the battery, in case of non-payment of the user, the step proceeds to “no” and the flow proceeds to lock the battery so that the battery can neither charge or discharge. This locking will amount to disabling the vehicle for further temporary use. It would have been obvious to one of ordinary skill in the art at the effective filing date of the 

Claim 20: The method of claim 1, further comprising, in response to the determination, 
Regarding the following limitation:
sending, by one or more computer processors of the portable electrical power storage device collection, charging and distribution machine, a signal to enable operation of the electric vehicle for temporary use with the portable electrical power -8- 151049574.1Application No.: 15/228,907Docket No.: 1152828046US1 Response to Office Action dated January 13, 2021 storage device released from the portable electrical power storage device collection, charging and distribution machine.
Kukubo discloses enabling operation of the portable electrical storage device to be used in an electric vehicle by releasing them for use with an electric vehicle, but does not disclose sending a signal to enable operation of the electric vehicle for temporary use with the storage device released from the collection, charging, and distribution machine. Guo discloses in page 5, paragraph 4 that when deciding on whether to continue using the battery, in case where the user has to pay, the step proceeds to “yes” and the user may continue to use the rechargeable battery. This enables the vehicle for further continued temporary use. It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to include sending a signal to enable operation of the electric vehicle for temporary use as taught by Guo in the system of .

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 

Claims 23-28, 49, 50, and 52 are indicated as allowable.
The closest patent/patent application prior art found is Kukubo (US 6,157,315) which discloses a battery being retrieved for temporary use in an electric vehicle. The reference discloses making a determination whether to release the portable charging device (battery) based on a classification of the user. The reference does not disclose that the classification is indicative of a performance of a motor of the electric vehicle when the motor vehicle is powered by the portable device, as claimed in independent claim 23. Claims 23-28, 49, 50, and 52 are allowable over the prior art. 
The closest non-patent literature found was an article entitled “Smart Electric Drive Launches May 15th – Lease, Battery Rental and Option Details” which merely describes at a high-level that EV drivers may take part in an EV battery rental deal. The article discloses the main concept of EV battery rental, but does not explicitly disclose the details of the claims including making the determination on when to release the electric portable charging device, and . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIONE N SIMPSON whose telephone number is (571)272-5513. The examiner can normally be reached M-F; 7:30 a.m.-4:30 p.m..

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Resha Desai can be reached on 571-270-7792. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DIONE N. SIMPSON
Examiner
Art Unit 3628



/D.N.S./Examiner, Art Unit 3628                                                                                                                                                                                                        
/RESHA DESAI/Supervisory Patent Examiner, Art Unit 3628